BENSON, J. —
1, 2. The only question presented for our consideration is, whether Elwert or Hansen has the prior right to the money due from the state and from Washington County, as indemnity for the loss of the tubercular cows. Defendant’s counsel insists that the *401chattel mortgage is valueless as against his claim by reason of its inadequate description of the mortgaged property. The description of the property as set out in the instrument is as follows:
“Forty (40) head of milk cows; 2 horses and harness for same; and the Lease of 50 acres of farm land made and executed by and between Zwald Brothers and Mrs. B. Westhoff, now being in our possession on the Westhoff farm, County of Washington, State of Oregon.”
This description, while it does not describe in detail the animals which are the subject of the lien, does tell what kind of animals they are, and where they are located, and tells third parties enough to enable them to go to that neighborhood and by inquiry identify the property. This,- by the weight of authority, is all that is required: Sommer v. Island City Mercantile etc. Co., 24 Or. 214 (33 Pac. 559); Jones on Chattel Mortgages (4 ed.), § 54. The record of the mortgage was constructive notice to Hansen, charging him with the information which he might have acquired, and the decree of the trial court is therefore affirmed.
Affirmed. Rehearing Denied.
McBride, C. J., Bean and Johns, JJ., concur.